GOSHORN, Judge.
The State appeals the order dismissing McElroy’s criminal drug charges on the basis that McElroy had been placed in jeopardy for the offenses in a prior forfeiture proceeding. At the time he entered the order, the *1127trial judge did not have the benefit of the decision in United States v. Ursery, — U.S. -, 116 S.Ct. 2135, 135 L.Ed.2d 549 (1996) (holding that in rem civil forfeiture proceedings are neither punishment nor criminal proceedings for purposes of the double jeopardy clause) or this court’s decision in State v. Llewellyn, 682 So.2d 1242 (Fla. 5th DCA 1996) (same).
REVERSED and REMANDED for further proceedings.
PETERSON, C.J., and HARRIS, J., concur.